


110 HR 1689 IH: Curb Illegal Downloading on College

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Keller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide support to combat illegal downloading on
		  college and university campuses.
	
	
		1.Short titleThis Act may be cited as the
			 Curb Illegal Downloading on College
			 Campuses Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)Illegal downloading and online distribution
			 of movies, music, software, games and other intellectual property has increased
			 significantly on college and university campuses.
			(2)Computer systems
			 at colleges and universities are intended primarily to aid in educating and
			 increase research capability among students and faculty. Increased illegal
			 downloading and distribution of content through peer-to-peer networks puts
			 great strain on these systems and imposes significant costs on
			 universities.
			(3)Additional staff
			 and resources are required to respond to notices of illegal downloading,
			 costing more money.
			(4)Illegal
			 downloading and file sharing exposes campus networks to computer viruses and
			 worms, and can put sensitive personal and proprietary information at
			 risk.
			(5)Programs can be
			 developed that will stop illegal downloading while still maintaining student
			 privacy and academic freedom.
			3.Support through
			 the Fund for the Improvement of Postsecondary EducationSection 741(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1138(a)) is amended—
			(1)by striking
			 and at the end of paragraph (7);
			(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new paragraph:
				
					(9)supporting efforts to establish pilot
				programs and initiatives to help offset the costs associated with implementing
				model programs and policies on college campuses to reduce illegal downloading
				of copyrighted content in order to—
						(A)improve the
				security and integrity of campus computer networks; and
						(B)save
				telecommunications bandwidth costs, while ensuring such bandwidth is first and
				foremost made available for research and education-related
				purposes.
						.
			
